             Case 3:20-cv-06534-EMC Document 32 Filed 12/04/20 Page 1 of 3



 1   EMILY JOHNSON HENN (Bar No. 269482)             MARK N. TODZO (Bar No. 168389)
     KATHRYN E. CAHOY (Bar No. 298777)               LEXINGTON LAW GROUP
 2   COVINGTON & BURLING LLP                         503 Divisadero Street
 3   3000 El Camino Real                             San Francisco, CA 94117
     5 Palo Alto Square, 10th Floor                  Telephone: 415-913-7800
 4   Palo Alto, CA 94306-2112                        Facsimile: 415-759-4112
     Telephone: + 1 (650) 632-4700                   mtodzo@lexlawgroup.com
 5   Facsimile: + 1 (650) 632-4800
     Email: ehenn@cov.com                            CHRISTIAN LEVIS (pro hac vice)
 6   Email: kcahoy@cov.com                           AMANDA FIORILLA (pro hac vice)
 7                                                   LOWEY DANNENBERG, P.C.
     AMY S. HEATH (Bar No. 312516)                   44 South Broadway, Suite 1100
 8   COVINGTON & BURLING LLP                         White Plains, NY 10601
     Salesforce Tower                                Telephone: (914) 997-0500
 9   415 Mission Street, Suite 5400                  Facsimile: (914) 997-0035
     San Francisco, CA 94105-2533                    clevis@lowey.com
10
     Telephone: +1 (415) 591-7030                    afiorilla@lowey.com
11   Facsimile: +1 (415) 955-6530
     Email: aheath@cov.com                           ANTHONY M. CHRISTINA (pro hac vice)
12                                                   LOWEY DANNENBERG, P.C.
     Attorneys for Defendants Instagram, LLC         One Tower Bridge
13   and Facebook, Inc.                              100 Front Street, Suite 520
                                                     West Conshohocken, PA 19428
14
                                                     Telephone: (215) 399-4770
15                                                   Facsimile: (914) 997-0035
                                                     achristina@lowey.com
16
                                                     Attorneys for Plaintiff Brittany Conditi
17

18                                 UNITED STATES DISTRICT COURT
19                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
20                                      SAN FRANCISCO DIVISION
21
     BRITTANY CONDITI, individually and on behalf        Case No.: 3:20-CV-06534-EMC
22
     of all others similarly situated,
23
            Plaintiff,                                   FURTHER STIPULATION ENLARGING
24                                                       TIME TO RESPOND TO COMPLAINT
            v.                                           AND TO BRIEF MOTION TO DISMISS;
25                                                       [PROPOSED] ORDER
     INSTAGRAM, LLC, a Delaware limited liability
26   company, and FACEBOOK, INC., a Delaware
     corporation,
27
                    Defendants.
28

     FURTHER STIPULATION ENLARGING TIME TO RESPOND                           Case No.: 3:20-CV-06534-EMC
     TO COMPLAINT AND TO BRIEF MOTION TO DISMISS;
     [PROPOSED] ORDER
               Case 3:20-cv-06534-EMC Document 32 Filed 12/04/20 Page 2 of 3



 1            Pursuant to Civil L.R. 6-1(b) and 6-2, Defendants Instagram, LLC and Facebook, Inc. and
 2   Plaintiff Brittany Conditi (collectively, the “Parties”) respectfully submit the following Further
 3   Stipulation Enlarging Time to Respond to the Complaint and to Brief Motion to Dismiss and Proposed
 4   Order.
 5                                                STIPULATION
 6            WHEREAS, on September 17, 2020, Plaintiff filed the initial complaint (Dkt. 1);
 7            WHEREAS, pursuant to Federal Rule of Civil Procedure 12, Defendants’ response to the initial
 8   complaint was initially due by October 13, 2020 (see Dkts. 13-14);
 9            WHEREAS, pursuant to Civil Local Rule 6-1(a), which allows parties to stipulate in writing
10   without court order to extend a defendant’s time within which to answer or otherwise respond to a
11   complaint, the Parties stipulated that Defendants shall file any motion to dismiss (or otherwise respond
12   to) the initial complaint by November 10, 2020 (see Dkt. 20);
13            WHEREAS, pursuant to Civil Local Rule 6-1(a), the Parties further extended by stipulation the
14   deadline to file any motion to dismiss (or otherwise respond to) the initial complaint to December 17,
15   2020 (see Dkt. 29);
16            WHEREAS, pursuant to Civil Local Rule 6-1(b) and 6-2, the Court granted the Parties’
17   stipulated briefing schedule for any motion to dismiss (see Dkt. 30);
18            WHEREAS, the Parties agree that the deadline to file any motion to dismiss (or otherwise
19   respond to) the initial complaint should be extended by one month to allow the parties additional time to
20   engage in discussions regarding the case;
21            WHEREAS, the Parties agree that resolution of any forthcoming motion to dismiss would
22   benefit from extending the opposition deadline by two weeks and the reply deadline by one week;
23            WHEREAS, the initial case management conference is scheduled for January 14, 2021;
24            WHEREAS, the Parties agree and respectfully propose to the Court that, in the interest of
25   efficiency for the Parties and the Court, the initial case management conference should be rescheduled to
26   coincide with the hearing on any motion to dismiss and the associated deadlines should be reset
27   accordingly;
28            WHEREAS, there have been two other time modifications in this case that extended the

      FURTHER STIPULATION ENLARGING TIME TO RESPOND           1                      Case No.: 3:20-CV-06534-EMC
      TO COMPLAINT AND TO BRIEF MOTION TO DISMISS;
      [PROPOSED] ORDER
              Case 3:20-cv-06534-EMC Document 32 Filed 12/04/20 Page 3 of 3



 1   deadlines to respond to the complaint and set briefing schedules (see Dkts. 20, 23, 29, 30);
 2          WHEREAS, no other events or deadlines already fixed by Court order would be affected by the
 3   time modification requested herein; and
 4          WHEREAS, Defendants do not waive, and expressly reserve, all defenses;
 5          THEREFORE, the Parties, by and through their respective undersigned counsel, hereby stipulate
 6   and agree to, and respectfully request that the Court order, the following deadlines:
 7

 8    Event                              Current Deadline                    New Deadline
      Deadline to file any motion to
 9                                       December 17, 2020                   January 21, 2021
      dismiss or otherwise respond to
10    complaint
      Opposition to motion to dismiss
11    due                                January 21, 2020                    February 18, 2021
      Last day to meet and confer re:
12    initial disclosures, early         December 24, 2020                   February 25, 2021

13    settlement, ADR process
      selection, and discovery
14    plan; deadline to file ADR
      certification
15    Reply in support of motion to
      dismiss due                        February 4, 2021                    March 4, 2021
16
      Joint case management
      statement due                      January 7, 2021                     March 11, 2021
17
      Noticed hearing date for motion
18    to dismiss and initial case        January 14, 2021 at 9:30 AM         March 18, 2021 at 1:30 PM
      management conference
19

20
                                               [PROPOSED] ORDER
21
            PURSUANT TO STIPULATION, IT IS SO ORDERED:
22

23
      DATED: December 4, 2020                                     By:
24                                                                        Hon. Edward M. Chen
                                                                          United States District Judge
25

26

27

28
      FURTHER STIPULATION ENLARGING TIME TO RESPOND          2                     Case No.: 3:20-CV-06534-EMC
      TO COMPLAINT AND TO BRIEF MOTION TO DISMISS;
      [PROPOSED] ORDER
